Plaintiff in error, Will Green, and A.L. Jones, were jointly charged, tried and convicted on an information charging the crime of transporting intoxicating liquors in Love county, and plaintiff in error was sentenced to be confined for thirty days in the county jail and to pay a fine of one hundred dollars and the costs. From the judgments rendered an appeal was perfected.
On motion of his counsel of record the appeal of A.L. Jones was heretofore dismissed. See Jones v. State, 17 Okla. Crim. 720,180 P. 746.
Counsel of record for plaintiff in error, Will Green, has this day *Page 718 
filed a motion to dismiss his appeal. The motion is sustained and the appeal dismissed.